DETAILED ACTION

	This Office action is a reply to the amendment filed on 4/12/2021. Claims 1-19 are pending. No claims have been withdrawn, cancelled or added.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, “configured to extending inwardly” is objected to because the limitation appears to contain a typographical error. Does applicant intend to recite, “configured to extend inwardly”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, “the at least one façade unit and inner base” (line 5) is indefinite because the limitation lacks proper antecedent basis in the claims. The claim previously the inner base”?
	Claim 18, the preamble of the claim is drawn to a “rail for an apparatus” (line 1), which indicates that the rail is positively recited, but that the apparatus is an intended use limitation. However, the preamble further recites, “the apparatus comprising” (line 2), which indicates that the apparatus is positively recited, and the claim further recites, “the rail comprises” (line 15), which appears to confirm that the rail is positively recited. The claim is indefinite because it is unclear what the claim requires. Does applicant intend for the claim to require the rail, the apparatus or both?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13, 15, 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kerner (US 2054512).
Claim 1, Kerner provides a facade unit mounting apparatus, comprising:
a first support (3; Fig. 1) for, attachment to a wall 1, the first support comprising:
a first base (see annotated Fig. 3 of Kerner shown below in Examiner Notes) 
a plurality of resilient elements 6 mounted to the first base and comprising a plurality of projections (the resilient elements 6 are projections; Fig. 3; note that likewise, applicant’s plurality of resilient elements 30 are projections 33, 34, see applicant’s printed publication US 20210047836 [0031]; alternatively, some of the elements 6 may be denoted as resilient elements and some of the elements 6 may be denoted as projections; Figs. 1 and 3) extending from the first base (Fig. 3); and
a second support (also labeled 3; Fig. 1) for attachment to the wall (Fig. 1), wherein:
the first and second supports are configured to grip at least one facade unit 7 mounted between the first and second supports (Fig. 1);
the plurality of resilient elements are configured to bias the at least one facade unit against the second support (Fig. 1); and
the plurality of projections are configured to extend inwardly (note that inwardly lacks a point of reference and under the broadest reasonable interpretation was treated as extending inwardly toward the façade unit 7 as exceedingly broadly claimed; Figs. 1 and 2) and away from the first base (Figs. 1 and 2) and to grip the at least one facade unit against outward movement from the wall (page 1, right column, lines 5-25; Figs. 1 and 2).
Claim 2, Kerner further provides first and second rails, the first rail comprising the first support and the second rail comprising the second support (the first and second rails are formed by a plurality of the supports 3 with the first rail comprising the first 
Claim 3, Kerner further provides a rail, the rail comprising the first and second supports (the rail is formed by a row of the supports 3 and comprises the first and second supports; Fig. 1).
Claim 4, Kerner further provides the at least one facade unit 7 mounted between the first and second supports (Figs. 1 and 2).
Claim 5, Kerner further provides wherein each projection comprises a tip (end tip portion of 6; Fig. 3) for contacting a first contact side of the at least one facade unit (Figs. 1-3).
Claim 6, Kerner further provides wherein the first base comprises a body (body of 3; Figs. 1-3) for supporting or locating the plurality of resilient elements in a position adjacent to the first contact side of the at least one facade unit (Figs. 1 and 2), wherein the first contact side of the at least one facade unit is planar and parallel to the first base (Figs. 1, 2 and 4).  
	Claim 7, Kerner further provides wherein the plurality of resilient elements are configured to bias the at least one facade unit away from the first base and/or to separate the at least one facade unit and the first base (the plurality of resilient elements are capable of biasing the at least one facade unit away from the first base and/or separating the at least one facade unit and the first base; page 1, right col., lines 5-25; Figs. 1-3).
Claim 8, Kerner further provides wherein the plurality of resilient elements, create a friction fit of the at least one facade unit between the first and second supports by pushing the at least one facade unit against the second support (page 1, right col., lines 
Claim 11, Kerner further provides wherein the second support comprises a second base (base of second support 3; Fig. 3) configured to extend outwardly from the wall and at least one grip element 6 mounted to the second base configured to grip the at least one facade unit mounted between the first and second supports (Figs. 1-3).  
Claim 13, Kerner further provides at least one inner support (3a; Fig. 3)  attached to the first and/or second support (Figs. 2 and 3).
	Claim 15, Kerner provides a method of mounting at least one facade unit to a wall, the method comprising:
attaching first and second supports to a wall (supports respectively each labeled 3 mounted to wall 1; Figs. 1 and 2), the first support comprising:
a first base (see annotated Fig. 3 of Kerner shown below in Examiner Notes) extending outwardly from the wall (the first base is shown extended outwardly from the outer surface of 1; Fig. 2); and
a plurality of resilient elements 6 mounted to the first base and comprising a plurality of projections (the resilient elements 6 are projections; Fig. 3; note that likewise, applicant’s plurality of resilient elements 30 are projections 33, 34, see applicant’s printed publication US 20210047836 [0031]; alternatively, some of the elements 6 may be denoted as resilient elements and some of the elements 6 may be denoted as projections; Figs. 1 and 3) extending from the first base inwardly (note that inwardly lacks a point of reference and under the broadest reasonable interpretation was treated as extending inwardly toward the façade unit 7 as exceedingly broadly claimed; Figs. 1 and 2) and away from the first base (Fig. 2);

	Claim 16, Kerner further provides wherein the plurality of resilient elements separates the at least one facade unit and the first base by at least one first gap (Figs. 1 and 2), the method further comprising supplying a binding material around the plurality of resilient elements and into the at least one first gap (“mortar” page 1, right col., lines 25-35; Figs. 1 and 2).
	Claim 18, Kerner provides a rail for an apparatus for mounting a plurality of facade units to a wall, the apparatus comprising:
a first support 3 for, attachment to a wall 1 and comprising:
a first base (see annotated Fig. 3 of Kerner shown below in Examiner Notes) for, extending outwardly from the wall (Fig. 2); and
a plurality of resilient elements 6 mounted to the first base and comprising a plurality of projections extending from the first base (the resilient elements 6 are projections; Fig. 3; note that likewise, applicant’s plurality of resilient elements 30 are projections 33, 34, see applicant’s printed publication US 20210047836 [0031]; alternatively, some of the elements 6 may be denoted as resilient elements and some of the elements 6 may be denoted as projections; Figs. 1 and 3); and
a second support (also labeled 3; Figs. 1 and 2) for, attachment to the wall (Figs. 1 and 2), wherein:

the plurality of resilient elements are configured to bias the at least one facade unit against the second support (page 1, right col., lines 5-25; Figs. 1 and 2); and
the plurality of projections are configured to extend inwardly and away from the first base for gripping the at least one facade unit against outward movement from the wall (page 1, right col., lines 5-25; Figs. 1 and 2), wherein the rail comprises:
the first support of the apparatus for a first row of facade units (formed by upper row of supports 3 for a first row of façade units 7; Figs. 1 and 2); and
the second support of the apparatus for a second row of facade units (formed by lower row of supports 3 for a second row of façade units 7; Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner (US 2054512) in view of Taylor et al. (US 2924963) (‘Taylor’).
Claim 9, Kerner teaches all the limitations of claim 1 as above, but is silent as to at least one first projection of the plurality of projections being longer than at least one second projection of the plurality of projections. However, Taylor teaches an apparatus Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner (US 2054512) in view of Chan (US 5398473).
Claim 10, Kerner teaches all the limitations of claim 1 as above, but is silent as to each projection being curved with a convex side of each projection facing inwardly towards the wall. However, Chan teaches an apparatus wherein projections 34 are curved with a convex side of each projection facing inwardly towards a wall (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each projection being curved with a convex side of each projection facing inwardly towards the wall, with the reasonable expectation of further securing the façade units to the wall, since it has been held that a change in shape is generally In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 12, Kerner teaches all the limitations of claim 11 as above, but is silent as to the at least one grip element comprising at least one tooth configured to extending inwardly towards the wall and towards the first support. However, Chan teaches an apparatus comprising at least one grip element 24 comprising at least one tooth 34 configured to extending inwardly towards the wall and towards the first support (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the at least one grip element comprising at least one tooth configured to extending inwardly towards the wall and towards the first support, with the reasonable expectation of further securing the façade units to the wall, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner (US 2054512) in view of Mann (US 20150191911).
Claim 19, Kerner teaches all the limitations of claim 18 as above, and further .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or disclose, alone or in combination the totality of the claimed invention including the at least one inner support comprising an inner base and at least one spacer attached to the inner base, the at least one spacer being configured for providing at least one gap between the at least one facade unit and the inner base .

Examiner Notes

    PNG
    media_image1.png
    204
    480
    media_image1.png
    Greyscale

Annotated Fig. 3 of Kerner (US 2054512)

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 8-9, filed 4/12/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-8, 11 and 13-17 under 102a1 as being anticipated by Francis et al. (US 5373676) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant's arguments with respect to the rejection(s) of claim(s) 1-8, 11, 13, 15, 16 and 18 under 102a1 as being anticipated by Kerner (US 2054512) have been fully considered but they are not persuasive.
Rejection of claim(s) 1-8, 11, 13, 15, 16 and 18 under 35 U.S.C. 102a1 as being anticipated by Kerner (US 2054512).
Re claim 1, applicant argues that since Kerner element (3) is mounted in a vertical orientation, the element (3) is not equivalent to applicant’s claimed first support comprising a first base. However, applicant’s claim does not require any specific orientation of the first support or the first base with respect to any other claimed element. Thus, applicant’s claim does not preclude Kerner element (3) from being oriented vertically and meeting the claim.
Applicant further argues that Kerner elements (6) are not configured to extend inwardly as claimed. However, applicant’s claim lacks a point of reference that defines an orientation of “inwardly” with respect to any other claim element. Kerner elements (6) were treated as extending inwardly toward Kerner element (7) as shown in Kerner Fig. 2. Thus, applicant’s claim does not preclude Kerner elements (6) from extending inwardly toward Kerner element (7) and meeting the claim.
Claims 2-8, 11, 13, 15, 16 and 18 stand or fall with claim 1 as above.
Rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kerner (US 2054512) in view of Taylor et al. (US 2924963) (‘Taylor’).
Claim 9 stands or fall with claim 1 as above.
Rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Kerner (US 2054512) in view of Chan (US 5398473).
Claims 10 and 12 stands or fall with claim 1 as above.


Rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Kerner (US 2054512) in view of Mann (US 20150191911).
Claim 19 stands or fall with claim 1 as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635